Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
Note that the instant rejection is made Non-Final solely in order to further address 35 U.S.C. 112(b) as to claim 11 and maltitol of claim 8 although applicant failed to rebut the rejection of the claim 8.

					     REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited “the elution rate” in line 2 of claim 11 lacks antecedent basis in claim 1.  

Claim Rejections - 35 USC § 102 and 35 USC § 103

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by
Zeidler et al (US 6,187,342).
Rejection is maintained for reasons of the record with the following responses.
The crux of applicant’s argument is that the claimed 3-D molded object is formed by FDM layer-by-layer is not taught by Zeidler et al.  Applicant asserts that the laminated object as claimed is totally different than the melt-extrusion process taught by Zeidler et al.  
The examiner had stated “Note that an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d, 695, 697, 227 USPQ 964 (Fed. Cir. 1985). MPEP 2113.
Thus, whether claimed three dimensional molded object is obtained by 3D printing method or not would be immaterial as long as the object comprises the recited 9.
form same molded object taught by Zeidler et al since a first layer of a melted composition (or filament) would be fused together with a second layer of a melted composition forming a single entity and so on since different layers would comprise the same material for the instant FDM layer-by-layer.  For example, the instant figure 2A, 2B and 2C show a cylinder shape solid object without any distinction between layers obtained by the same material/composition as evidenced by Table 3 for example and thus the asserted laminated object would have little probative value since the asserted lamination would inherently require a distinct boundary between layers and/or a different material/composition for adjourning layers.  Also, see In re Self, 671 F.2d 1344, 1348 (CCPA 1982): Applicants’ arguments fail from the outset because --- they are not based on limitations appearing in the claims (i.e. laminated objected).  
Further, the asserted laminated object formed by FDM layer-by-layer would have no probative value for claim 14 as well as for claim 13 in which a material/composition is claimed.  In other words, the FDM layer-by-layer would be an intended use which would have no probative value for the claimed material/composition.  

Claims 1-7, 9-11 and 14 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Zeidler et al (US 6,187,342) in view of Hall et al (US 2011/0236465 A1) or abstract of Pietrzak et al (A flexible-does dispenser for immediate and extended release 3D printed tablets; European Journal of Pharmaceutics and Biopharmaceutics; 96 (2015), PP 380-387).
Rejection is maintained for reasons of the record with the above and the following responses.
 Hall et al (polyalkylene oxides and polyvinyl alcohol in [0013]) are cited to show the art well-known other water-soluble polymers and the asserted FDM layer-by-layer would have no probative value as discussed above.
Pietrzak et al are cited to show the art well-known other water-soluble polymers, methacrylic polymers, Eudragit RL, RS and E.
Applicant asserts that Eudragit E tablet of Pietrzak et al releases about 70% of the theophylline after 30 minutes as seen in Fig, 5(B), but the Fig, 5 (B) further shows more than 90% release of the theophylline after 50 minutes meeting the instant claim 2 in which 80% of higher within 85 minutes is recited.  Thus, applicant’s reference to Example 5-2 and test Example 6 would have little probative value.  The composition taught by Zeidler et al already comprise the instant water-soluble alcohol, isomalt, recited in claim 4.  The isomalt has a formula of C12H24O11 which is a isomer of maltitol which as a formula of C12H24O11 also.
The instant claims are silent as to amounts of components except claim 9 reciting broader amounts only for the water-soluble sugar or water-soluble sugar alcohol and claim 10 reciting broader amounts only for water-soluble thermoplastic polymers, and thus scope of claims are broader than showing even assuming the asserted faster elution rate has probative value.
Zeidler et al teach release of 96.7% of the active ingredient after 30 min in example 8 and applicant failed to show any unexpected result of utilizing other water-soluble polymers, methacrylic polymers, Eudragit RL, RS and E taught by Pietrzak et al.  The applicant has not established that the evidence in the applicants’ specification comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zeidler et al (US 6,187,342) in view of Sastry et al (recent technological advances in oral drug delivery – a review; Pharm. Science and Technology Today, Elsevier Trends Journals; April 1, 2000, Vol. 3, No. 4, PP 138-145) and Herr et al (US 2016/0066601 A1).
Rejection is maintained for reasons of the record with the above and the following responses.
Applicant asserts that Sastry et al do not teach the presently claimed method or fast-eluting tablets.  But, the method is not claimed and the fast-eluting tablets are already taught by Zeidler et al.
Applicant asserts that Herr et al do not teach 3-D molded object formed by FDM layer-by-layer, but the FDM layer-by-layer would have little probative value as discussed at above pages 3 and 4 for Zeidler et al.  
Sastry et al and Herr et al are recited to show art well-known shape of the tables (a ring-shaped solid object) and a filament useful for 3-D printing, respectively.  Also,  taught by Herr et al would be expected to utilize the layer-by layer processes for obtaining any shape taught in abstract.

Claims 1-7 and 9-14 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Herr et al (US 2016/0066601 A1) in view of Zeidler et al (US 6,187,342) and Sastry et al (recent technological advances in oral drug delivery – a review; Pharm. Science and Technology Today, Elsevier Trends Journals; April 1, 2000, Vol. 3, No. 4, PP 138- 145).
Rejection is maintained for reasons of the record with the above and the following responses.
Applicant asserts that Herr et al do not teach the presently claimed method or fast-eluting tablets.  But, the method is not claimed and the fast-eluting tablets utilizing isomalt are already taught by Zeidler et al.  Also, the fast-eluting tablets would have little probative value except claims 2 and 11 since the fast-eluting tablets would be a subjective expression.
Applicant asserts that Herr et al do not teach 3-D molded object formed by FDM layer-by-layer, but Herr et al teach 3D printing utilizing filaments which is also taught in the instant invention and the 3D printing utilizing filaments would be the asserted formation by FDM layer-by-layer although the FDM layer-by-layer would have little probative value as discussed at above page 3 for Zeidler et al.  
Sastry et al are recited to show art well-known shape of the tables (a ring-shaped solid object).  
 Zeidler et al teach utilization of the isomalt in example 8 yielding 96.7% release of the active ingredient after 30 min. contrary to the assertion.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Herr et al (US 2016/0066601 A1) in view of Zeidler et al (US 6,187,342) and Sastry et al (recent technological advances in oral drug delivery – a review; Pharm. Science and Technology Today, Elsevier Trends Journals; April 1, 2000, Vol. 3, No. 4, PP 138- 145) as applied to claims 1-7 and 9-14 above, and further in view of Perrett et al (US 8,771,729).
The instant claim 8 further recites maltitol over Herr et al, Zeidler et al and Sastry et al.
Perrett et al teach various sugar alcohols including maltitol and isomalt at col. 8, lines 5-7 and Zeidler et al teach utilization of the isomalt in example 8 yielding 96.7% release of the active ingredient after 30 min.   
The maltitol and isomalt are isomers having same formula of C12H24O11.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known maltitol in Herr et al, Zeidler et al and Sastry et al since Zeidler et al teach an advantage (i.e. fast eluting solid drug) of the isomalt and since utilization of various sugar alcohols including maltitol and isomalt is well-known as taught by Perrett et al and since the maltitol and isomalt would be expected to yield same or similar properties since they are isomers absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zeidler et al (US 6,187,342) as applied to claims 1-7, 9-11 and 14 above, and further in view of Perrett et al (US 8,771,729).
The instant claim 8 further recites maltitol over isomalt of Zeidler et al.
Perrett et al teach various sugar alcohols including maltitol and isomalt at col. 8, lines 5-7.  The maltitol and isomalt are isomers having same formula of C12H24O11.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known isomer of maltitol in lieu of the isomalt in Zeidler et al since the isomers would be expected to yield same or similar properties and since utilization of various sugar alcohols including maltitol and isomalt is well-known as taught by Perrett et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/Aug. 27, 2021                                                   /TAE H YOON/                                                                                  Primary Examiner, Art Unit 1762